* Headnotes 1. Brokers, 9 C.J., Section 99; 2. Brokers, 9 C.J., Section 129.
Appellee, A.D. Offutt, a real estate broker, sued appellants, Jack Roell and Robert Lake, his principals, for commissions claimed to have been earned by him in the sale of a lot in the city of Jackson which appellants had listed with him for sale. There was a trial resulting in a verdict and judgment for appellee, from which appellants prosecute this appeal.
The case was submitted to the jury on instructions for the respective parties. Appellants' contention is that the trial court erred in refusing their request to direct a verdict in their favor. In considering whether a directed verdict should have been granted, every material fact which the evidence tends to prove, either directly or by reasonable inference, should be taken as true as against the part complaining at the action of the court in refusing to direct a verdict. It is true appellee's evidence did not tend to make out a case under the principle that where a contract between a real estate broker and his principal specifies the terms on which the land is to be sold, the broker is entitled to his commission when he produces a purchaser ready, able, and willing to buy upon the terms specified. But we think it did tend to make out a case under the principle that where the terms of sale are not specified and the actual sale is made by the principal, the broker nevertheless has performed his duty and is entitled to his commission provided he produces the purchaser to whom the principal sells.
It is a well-established principle of law governing the obligations and rights of real estate brokers and their principals that where the terms of the sale are not specified in the contract between the principal and the broker *Page 604 
and the actual sale is made by the principal, still the broker has performed his duty when he produces a purchaser to whom the principal sells. This principle is recognized in Cook v.Smith, 119 Miss. 375, 80 So. 777; Jenny v. Smith-PowellRealty Co., 125 Miss. 608, 88 So. 171; Johnson v. Sutton,94 Miss. 544, 49 So. 970; Delta  Pine Land Co. v. Wallace,83 Miss. 656, 36 So. 263. It is a question of what the contract was between the broker and his principal. If the terms are specified, the broker does not earn his commission until he produces a purchaser ready, willing, and able to buy upon the terms specified. But where the terms are not specified in the contract of employment, where they are to be fixed by the principal when the purchaser is produced by the broker and the sale is to be made by the principal, the broker has performed his duty when he produces a purchaser to whom the principal makes terms and sells. Under the latter principle, the broker is entitled to his commission because he has performed his duty under his contract of employment. It is a case where he is employed for the purpose of finding a purchaser to whom the principal shall make terms and sale.
Appellee did not make a strong case by his evidence, but we are of opinion that nevertheless it was sufficient to go to the jury. Appellee's evidence tends to prove, we think, directly and by reasonable inference, that he performed his contract with his principal in producing a purchaser to whom the principal sold.
Affirmed. *Page 605